Plaintiff in error, Dan McLeod, was convicted in the county court of Kingfisher county on appeal from the city court of the city of Kingfisher on a charge of violating a prohibitory ordinance of the city of Kingfisher, and his punishment fixed at a fine of fifty dollars and imprisonment in the city jail of Kingfisher for a period of thirty-five days. The only error of importance raised by this record is a question of the lapse of term of the county court. That question was settled adversely to the contentions of plaintiff in error by this court in the case of Tucker v. State, 10 Okla. Crim. 565, 139 P. 998.
There being no error sufficient to justify a reversal, the judgment of the trial court is affirmed. *Page 668